Citation Nr: 9933435	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  99-07 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to March 
1970.

This appeal arises from a October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  That decision also granted a total 
disability rating based on individual unemployability due to 
service-connected disabilities, effective April 17, 1997.  As 
no notice of disagreement appears of record as to the 
assigned effective date, that issue is not before the Board.  
See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

A January 1997 RO decision granted the veteran's claim for 
service connection for PTSD, and assigned a 50 percent 
rating, effective September 20, 1996.  A May 1997 RO decision 
granted an earlier effective date for the 50 percent rating, 
effective July 24, 1996.  The veteran did not appeal either 
determination, and those decisions became final in January 
and May 1997.  See 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 3.156(a)(b), 20.302, 20.1103 
(1999); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Person v. Brown, 5 Vet. App. 449, 450 (1993).  The 
veteran then appealed the 70 percent rating assigned by the 
rating decision on appeal.


FINDING OF FACT

The veteran's PTSD symptomatology is not manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.






CONCLUSION OF LAW

The criteria for an increased rating for PTSD, currently 
rated as 70 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends his PTSD symptomatology is more severe 
than the 70 percent rating currently assigned.  Thus, the 
Board finds the veteran's increased rating claim well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran is found to have presented a claim which is 
not inherently implausible, inasmuch as a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to his claims and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability ratings is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.  Although the history of a disability 
must be considered, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A July 1996 VA hospitalization report indicates the veteran 
complained of feeling hopeless and depressed secondary to his 
divorce from his second wife plus being unable to find a job, 
due to temporal lobe epilepsy with two episodes of 
"blackout" seizures, one in 1983 and one in 1993.  He had 
recently been turned down for a driving position with the 
Post Office due to his temporal lobe epilepsy, and could no 
longer obtain driving jobs due to this disability.  Other 
non-service connected stressors were also reported.  An EEG, 
asleep and awake, and an MRI (magnetic resonance imaging) had 
recently been performed to rule out temporal lobe epilepsy 
for his job application with the Post Office.  The EEG 
impression was a normal asleep and awake EEG.  The MRI showed 
an impression of: (1) one tiny brain stem infarct in the 
right cerebral peduncle, seen on one film only; (2) 
pansinusitis; and (3) no evidence of acute intercranial 
hemorrhage or mass.  The report also indicated that one of 
the reasons for the marital discord was the veteran's habit 
of drinking a 12-pack of beer each Saturday at the VFW with 
his buddies.  The report indicated that during 
hospitalization the veteran's sleep, eating and behavior on 
the wards was monitored.  There is no evidence in this report 
the veteran actually experienced any sleep or behavior 
abnormalities while hospitalized.  The discharge diagnoses 
were: (Axis I) adjustment disorder with depression, and PTSD; 
(Axis II) none: (Axis III) status post uvuloplasty and status 
post concussion during Vietnam War; (Axis IV) severe, with 
marital discord and unemployment; (Axis V) Global Assessment 
of Functioning (GAF) currently 40, over past year 80.

A September 1996 VA medical opinion indicates that, in the 
physician's opinion, the veteran suffered from PTSD secondary 
to his tour of duty in Vietnam.  
During an October 1996 VA PTSD examination the veteran 
reported being diagnosed with PTSD during a VA 
hospitalization in July 1996.  The veteran noted his combat 
experience in Vietnam, and indicated he was wounded on three 
occasions, receiving the Purple Heart each time.  The veteran 
reported he had been unable to maintain his job driving 
trucks due to non-service connected amnesia episodes.  He 
reported being treated at a VA medical center for PTSD 
symptoms since July 1996.  He reported current symptoms of 
"jitteriness," flashbacks, nightmares, memory loss, 
difficulty concentrating, hypervigilance, depression, and 
suicidal thinking without plan.  Upon mental status 
examination the veteran was noted to be alert, cooperative, 
and in no acute distress.  His speech was noted to be 
spontaneous and productive, he reached goal ideas without 
difficulty, his affect was appropriate, his mood was 
depressed without overt suicidal ideations, and he had no 
evidence of overt psychotic episodes.  He reported difficulty 
falling asleep and staying asleep.  He reported irritability, 
outbursts of anger, difficulty concentrating, hypervigilance, 
and an exaggerated startle response.  The examiner indicated 
the veteran's symptoms met the criteria for PTSD under DSM-
IIIR.  The examiner indicated the veteran had persistent re-
experiencing of PTSD symptoms, having "all four 
components."  He indicated the veteran has recurrent 
recollections of the events and recurrent dreams, 
dissociative episodes, intense psychological distress to 
exposure to symbolic events, particularly to low-flying 
airplanes, loud noises, and the smell of diesel fuel, which 
cause either panic attacks or crying.  The examiner indicated 
the veteran avoids thoughts of the trauma and situations 
which would arouse recollections of the trauma, has markedly 
diminished interest in significant activities, feels detached 
and estranged from others, has a restricted range of affect, 
and has a sense of foreshortened future.  No active 
hallucinations, delusional thinking, or other thought 
processes were noted in his mental status content of thought.  
As to his stream of mental activity, his sensorium was clear, 
consciousness was clear, orientation was good as to time, 
place, and person, his recent and memory were intact, his 
abstract thinking was intact, his insight was good, his 
judgment was good.  The diagnoses were: (Axis I) PTSD, 
delayed onset, of acute type; (Axis II) none; (Axis III) 
status post concussion syndrome and questionable seizure 
disorder; (Axis IV) life stressors two divorces, an inability 
to maintain employment, lack of income, dissociative 
episodes, sweating attacks, trouble concentrating, and 
estrangement from other people; and (Axis V) GAF 35.

An October 1996 VA medical report indicates the veteran had 
been diagnosed with temporal lobe epilepsy, and that, due to 
three episodes of transient global amnesia, he should not 
drive.

During a November 1996 VA psychological evaluation the 
veteran reported frequent, distressing, intrusive thoughts 
about his combat experiences, reacts to stimulants that 
remind him of those experiences, and, since his employment 
has been affected by his temporal lobe epilepsy, and his 
third marriage has ended in divorce, he does not feel like 
socializing and feels distant from the people around him.  He 
reported sleep difficulties since Vietnam, which have 
worsened due to his failed marriage and physical problems.  
He reported he frequently feels irritable, but denied 
problems with anger outbursts or violent behavior.  He 
reported being jumpy and overly alert since the war.  He 
reported symptoms of depression associated with recent 
health, job, and financial stressors, but denied suicidal 
thoughts.  The examiner indicated he had interviewed the 
veteran, reviewed his records, and administered MMPI2, 
Posttraumatic Stress Diagnostic Scale (PDS), Mississippi 
Scale, and Beck Depression Inventory tests.

Upon mental status examination the veteran was noted to 
relate in a cooperative and pleasant manner, his affect was 
appropriate to the topics discussed, no evidence of 
tangential thinking or of a though disorder were noted, and 
the veteran was oriented to time, person, and place.  The 
examiner indicated the veteran did not produce a valid MMPI2 
profile, due to an extremely elevated score on the "F" 
scale.  Other MMPI2 validity scale scores suggested the 
possibility of random responding and/or a confusional state.  
The examiner indicated the veteran endorsed items in a manner 
that was consistent with a DSM-IV diagnosis of PTSD, in that 
all six diagnostic criteria were met.  The veteran reported 
that he had been bothered by symptoms of PTSD for more than 
three months.  The examiner indicated that, by DSM-IV 
criteria, "chronic" should be used to describe the duration 
of the veteran's symptoms, and his level of impairment was 
severe.  The veteran reported that his symptoms had 
interfered with work, relationships with friends, fun and 
leisure activities, sex life, general satisfaction with life, 
and overall level of functioning in all areas of his life.  
On the Mississippi scale the veteran's score was 116, while a 
cutoff of 107 is suggested for combat related PTSD.  The 
examiner indicated the veteran's score of 34 on the Beck 
Depression Inventory placed him in the extremely severe range 
of depressive symptomatology.  In summary, the examiner 
indicated the veteran's clinical interview responses, as well 
as the psychological test results, suggested that the veteran 
had been experiencing PTSD symptoms since Vietnam.  The 
examiner also indicated that the veteran's responses and test 
results also suggested the presence of significant depressive 
symptoms and the possibility of dependent personality 
features.

Three July 1997 employer statements indicate the veteran 
voluntarily terminated each job.

An August 1997 VA PTSD examination report indicates the 
veteran's primary complaint was difficulties with memory.  He 
reported he quit his last job because he was going to be 
fired due to his memory problems.  The examiner indicated the 
veteran was currently taking Ibuprofen and Tylenol, was on 
Paxil during his 1996 VA hospitalization, and had been on 
Dilantin in the past.  He reported feeling that since his 
"1996" VA examination his symptoms had gotten worse.  The 
examiner reported that the veteran reported continuing 
recurrent and intrusive, distressing recollections of his 
"trauma" and recurrent, distressing dreams.  He reported 
sudden acting or feeling as if the traumatic event was 
reoccurring and intense psychological distress on exposure to 
events that symbolize his trauma.  He avoided thoughts or 
feelings associated with the trauma, and according to the 
examiner, "demonstrated that here."  He avoided activities 
or situations that arouse recollection of the trauma.  He was 
particularly activated with things; low flying planes cause 
him to panic, and backfires cause him to hit the ground.  He 
reported decreased interest in his usual activities, being 
estranged from others, having a problem with love feelings, 
having sleep problems, being irritable with outbursts of 
anger, difficulty concentrating, hypervigilance, an 
exaggerated startle response, and physiological reactivity 
upon exposure to events that symbolize or resemble an aspect 
of his trauma.  He reported that no one had told him he was 
acting like he was back in Vietnam during his amnesia 
episodes.

Upon mental status examination the veteran was noted to be 
fairly cooperative, he was oriented to time, place, and 
person, his memory was intact "for our type of testing," he 
could abstract proverbs, his insight was poor to fair, his 
judgment for hypothetical situations was good, his affect was 
somewhat down, and his overall mood was somewhat down.  The 
examiner indicated the veteran's "current file" was not 
available during the examination.  The diagnoses were : (Axis 
I) PTSD, history of residuals with concussion, history of 
global amnesia, history of adjustment disorder; (Axis II) not 
applicable; (Axis III) history of temporal lobe epilepsy and 
hypertension; (Axis IV) current stressors include 
unemployment, recent divorce, and above-noted symptomatology, 
the most notable being his memory problems; (Axis V) GAF of 
40/30, currently 35.

An August 1997 VA examination for entitlement to a total 
disability rating based on individual unemployability due to 
service connected disabilities indicated the veteran was 
employable.

During a September 1997 VA psychological examination the 
veteran reported continuing stressors of the smell of fire 
and low flying airplanes, which cause severe anxiety and 
emotional responses.  The examiner indicated the veteran was 
seeing a physician at the VA mental health clinic, but was 
noncompliant with both his medication and as to a PTSD 
program.  The veteran reported he had a problem with group 
sessions because the veterans were forcing each other to 
relive their traumatic experiences and arguing about petty 
things.  The examiner indicated the results of WMS-R testing 
revealed the veteran was at the low end of the average range 
of memory functioning, and that the results of the MMPI 
revealed it likely the veteran had exaggerated his responses.  
In summary, however, the examiner indicated the veteran would 
appear to suffer from symptoms of severe PTSD with severe, 
anxiety, depression, guilt and somatic defenses.  The 
examiner indicated the veteran had some significant problems 
with intellectual functioning even before his combat 
experience in Vietnam, and before his combat concussion.
A November 1997 employer report indicates the veteran 
resigned from his job "for medical reasons."

A November 1997 VA physician's statement indicates the 
veteran could no longer drive a truck due to "his medical 
condition."

PTSD is  rated in accordance with 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The veteran has been assigned a 70 
percent rating for PTSD.

A 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function  independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The highest rating, 100 percent, requires total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

As noted above, the medical evidence indicates that the 
veteran has a severe PTSD illness with severe PTSD symptoms.  
His current GAF, as noted by the August 1997 VA examination 
report, is 30 to 40.  The evidence, however, indicates that a 
significant component of the veteran's overall disability is 
his memory/amnesia/blackout episodes, which have been 
attributed to his temporal lobe epilepsy or transient global 
amnesia, neither of which have been service-connected.  There 
is no opinion from any of the physicians who have examined 
the veteran that his PTSD symptoms alone prevent his 
employment, or render him totally socially isolated.  The 
medical evidence simply does not show total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name, as to warrant a 100 percent rating under the 
General Rating Formula for Mental Disorders.  

Accordingly, the preponderance of the evidence is against an 
increased rating for PTSD.  In determining a rating for a 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be legal 
error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

As the Board has found the preponderance of the evidence is 
against an increased rating for PTSD, his request for an 
increased rating for PTSD must be denied.  That determination 
is based on application of the pertinent provisions of VA's 
rating schedule.  Additionally, as noted above, the Board 
finds no indication that the veteran's PTSD symptomatology, 
by itself, is so unusual or exceptional that the regular 
schedular standards are inadequate to evaluate his 
disability.  In this regard, the Board notes that there has 
been no showing that veteran's PTSD symptomatology, by 
itself, has caused marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization.  Indeed, as 
noted above, the veteran has reported no hospitalization for 
his PTSD symptomatology, or indicated his PTSD symptomatology 
was responsible for his inability to continue driving trucks; 
he has agreed it is the physical problem of blackouts which 
have affected his employment.  In the absence of such factors 
as those noted above, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for post-traumatic stress disorder, 
currently rated as 70 percent disabling, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

